Case 19-60303-jwc       Doc 98    Filed 06/30/21 Entered 06/30/21 16:35:11           Desc Main
                                  Document      Page 1 of 9



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 IN RE:
                                                    CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                    CASE NO. 19-60303-jwc
        Debtor.


                                  NOTICE OF HEARING

        NOTICE IS HEREBY GIVEN that the following motion has been filed in the
above-referenced case: Motion to Extend Time to File Avoidance Actions (“Motion”), in
which the Chapter 7 Trustee (“Trustee”) requests that the Court approve an extension of
the deadline pursuant to 11 U.S.C. § 546 for the Trustee to file avoidance actions, for cause
as stated in the Motion, through and including August 2, 2021.

       A copy of the Motion is available for viewing at: https://ecf.ganb.uscourts.gov. If
you do not have ECF access, you may contact the attorney at the below phone number or
email address and request a copy.

        PLEASE TAKE FURTHER NOTICE that a hearing will be held on the Motion
will be held in Courtroom 1203, United States Courthouse, 75 Ted Turner Dr., SW,
Atlanta, Georgia 30303, at 11:00 a.m. (Eastern) on July 29, 2021. Given the current
public health crisis, hearings may be telephonic only. Please check the "Court Operations
During COVID-19 Outbreak" tab at the top of the GANB Website
(http://www.ganb.uscourts.gov/news/public-notice-regarding-court-operations-during-
covid-19- outbreak) prior to the hearing for instructions on whether to appear in person or
by phone.

        Your rights may be affected by the court's ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do
not want the court to grant the relief sought in these pleadings or if you want the court to
consider your views, then you and/or your attorney must attend the hearing. You may also
file a written response to the pleading with the Clerk at the address stated below, but you
are not required to do so. If you file a written objection, you must attach a certificate stating
when, how and on whom (including addresses) you served the response. Mail or deliver
your response so that it is received by the Clerk at least two business days before the
hearing. The address of the Clerk's Office is: Clerk, U. S. Bankruptcy Court, Suite 1340,


                                           Page - 1 -
Case 19-60303-jwc      Doc 98    Filed 06/30/21 Entered 06/30/21 16:35:11     Desc Main
                                 Document      Page 2 of 9



75 Ted Turner Drive, SW, Atlanta, GA 30303. You must also mail a copy of your response
to the undersigned at the address stated below.

         Dated: June 30, 2021.              By:      /s/ Anna M. Humnicky
                                                         Anna M. Humnicky
                                                         Georgia Bar No. 377850
Small Herrin, LLP
2727 Paces Ferry Rd.
Building Two, Suite 200
Atlanta, GA 30339
(770) 857-4770
ahumnicky@smallherrin.com




                                        Page - 2 -
4826-8937-5964, v. 1
Case 19-60303-jwc     Doc 98    Filed 06/30/21 Entered 06/30/21 16:35:11       Desc Main
                                Document      Page 3 of 9




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:
                                                 CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                 CASE NO. 19-60303-jwc
       Debtor.


           MOTION TO EXTEND TIME TO FILE AVOIDANCE ACTIONS

      COMES NOW Cathy L. Scarver, the Chapter 7 Trustee (“Trustee”) for the estate

(“Estate”) of the above stated debtor (“Debtor”), and files this Motion to Extend Time to

File Avoidance Actions (“Motion”) and states as follows:

                                Jurisdiction and Venue

      1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and

1334 and the Standing Order of Reference of the United States Bankruptcy Court for the

Northern District of Georgia. Venue is proper in this Court under 28 U.S.C. § 1408

and1409.

                                      Background
      2.      Debtor Aveum Investments, LLC (“Debtor”) filed a Petition under Chapter

11 of the U.S. Bankruptcy Code on July 1, 2019 (“Petition Date”).

      3.      After the case was converted from Chapter 11 to Chapter 7, upon motion of

the United States Trustee, Trustee was appointed as Chapter 7 Trustee of the Estate on

September 3, 2019, and continues in such capacity.
Case 19-60303-jwc      Doc 98    Filed 06/30/21 Entered 06/30/21 16:35:11         Desc Main
                                 Document      Page 4 of 9



          4.   As of the Petition Date, all legal and equitable rights of Debtors are property

of the Estate. After the conversion to Chapter 7, Trustee is the sole representative of the

Estate.

          5.   Pursuant 11 U.S.C. § 546, the deadline established for filing any avoidance

actions under 11 U.S.C. §§ 544, 545, 547, 548 or 553 (“Avoidance Actions”) is July 1,

2021 (“Deadline”).

          6.   The Trustee has investigated possible avoidance actions related to the

transaction out of Debtor’s bank account which led the Court to convert the case to Chapter

7. The Trustee learned that the U.S. Secret Service (“USSS”) had become involved in

investigating the transaction as part of a fraudulent scheme and that the Debtor was a

possible victim. However, the Trustee understood that the chance for recovery was low.

The Trustee understood that, should any assets be located by the USSS, victims would

receive a packet. When the Trustee reached out to the USSS to confirm that no assets had

been recovered as a result of its investigation, the Trustee learned that the agent assigned

to the matter was on an extended leave, not to return until mid-July 2021.

          7.   This is the first request for an extension of time filed by the Trustee in

Debtor’s case, and this request is not being made to unnecessarily delay the proceedings

herein. Instead, this request is being made to expedite the bankruptcy proceedings and

permit the Trustee to complete her investigation and, likely, to confirm the lack of assets

to pursue related to the transaction.

          8.   A copy of the proposed Order is attached as Exhibit “A.”



                                          Page - 2 -
Case 19-60303-jwc     Doc 98   Filed 06/30/21 Entered 06/30/21 16:35:11       Desc Main
                               Document      Page 5 of 9



      WHEREFORE, the Trustee respectfully requests that this honorable Court enter

an order granting the Trustee through and including August 2, 2021, to file any Avoidance

Actions, and granting such other and further relief as is just and proper under the

circumstances.

      This 30th day of June 2021.

                                         Respectfully submitted,

                                         SMALL HERRIN, LLP

                                         By:    /s/ Anna M. Humnicky
                                                Anna M. Humnicky
                                                Georgia Bar No. 377850

                                         2727 Paces Ferry Rd.
                                         Building Two, Suite 200
                                         Atlanta, GA 30339
                                         770-857-4770
                                         Email: ahumnicky@smallherrin.com




                                        Page - 3 -
Case 19-60303-jwc   Doc 98   Filed 06/30/21 Entered 06/30/21 16:35:11   Desc Main
                             Document      Page 6 of 9




                             EXHIBIT A
Case 19-60303-jwc     Doc 98   Filed 06/30/21 Entered 06/30/21 16:35:11        Desc Main
                               Document      Page 7 of 9




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 IN RE:
                                                 CHAPTER 7
 AVEUM INVESTMENTS, LLC,
                                                 CASE NO. 19-60303-jwc
       Debtor.


          ORDER EXTENDING TIME TO FILE AVOIDANCE ACTIONS

      This matter came before the Court for consideration regarding the Motion to

Extend Time to File Avoidance Actions (Doc. No. ___) (“Motion”), filed by Cathy L.

Scarver, Chapter 7 Trustee for the above-captioned Debtor. Hearing on the Motion was

held on July 29, 2021. Copies of the Motion and Notice of Hearing regarding the Motion

were served on all creditors and parties in interest. No further notice is necessary. No

objection was made in writing or at the Hearing to the Motion. For good cause shown, it

is hereby ORDERED that

          1.   The Motion is GRANTED.
Case 19-60303-jwc     Doc 98    Filed 06/30/21 Entered 06/30/21 16:35:11        Desc Main
                                Document      Page 8 of 9




         2.   The deadline for Cathy L. Scarver, Chapter 7 Trustee in the above-captioned

case, to file complaint(s) related to Avoidance Actions, as defined in the Motion, pursuant

to 11 U.S.C. § 546 is hereby extended through and including August 2, 2021.

                                 END OF DOCUMENT

Prepared by:
SMALL HERRIN, LLP

By: /s/ Anna M. Humnicky
       Anna M. Humnicky
       Georgia Bar No. 377850

2727 Paces Ferry Rd.
Building Two, Suite 200
Atlanta, GA 30339
770-857-4770
Email: ahumnicky@smallherrin.com

Counsel for Cathy L. Scarver, Chapter 7 Trustee
Case 19-60303-jwc    Doc 98   Filed 06/30/21 Entered 06/30/21 16:35:11   Desc Main
                              Document      Page 9 of 9




                               DISTRIBUTION LIST

Anna M. Humnicky, Esq.
SMALL HERRIN, LLP
2727 Paces Ferry Rd.
Building Two, Suite 200
Atlanta, GA 30339

Evan M. Altman, Esq.
Evan M. Altman, Attorney at Law
Building 2
8325 Dunwoody Place
Atlanta, GA 30350-3307

Cathy L. Scarver, Chapter 7 Trustee
P. O. Box 672587
Marietta, GA 30006

Office of the U. S. Trustee
362 Richard Russell Federal Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303
